Warner, Chief Justice.
When it appeared that Moss, one of the executors of Deupree, married the sister of the wife of Judge McCay: Held, that the Judge was not related to Moss by affinity, so as to prevent him from presiding in the case, under the provisions of the 193d section of the Code. Held, also, that Moss having renounced as executor of the will, to the Ordinary, in writing, which renunciation had been entered on his records, before qualification as executor, and during the pendency of a caveat against the probate of the will, that such renunciation was binding on the executor, and that the Ordinary was the proper officer to determine whether he had any of the assets of the estate in his hands not accounted for at the time of his renunciation, it being the legal presumption that the Ordinary performed his duty in regard to that matter, for the protection of the estate, before accepting his renunciation as one of the nominated executors of the will.